Citation Nr: 0119945	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  99-04 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a disability of 
the right little finger, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1953 to January 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied the appellant's claim for 
an increased rating for his right little finger disability. 

The Board notes that while the case was in appellate status 
the RO increased the appellant's disability evaluation for 
the right little finger disability from zero to 20 percent, 
effective in June 1997; however, it is presumed that he is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2001, a videoconference hearing was held between 
New Orleans and Washington, DC, before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102.  A transcript of the hearing testimony 
has been associated with the claims file.  

At that hearing the appellant submitted a VA medical record 
dated in December 2000.  The appellant also submitted a 
written waiver of RO review of that additional evidence.  
Based on that waiver, referral back to the RO of the December 
2000 medical record is not required.  38 C.F.R. § 20.1304.  

At the request of the appellant, the record was held open for 
sixty days after the videoconference hearing.  In March 2001, 
the appellant submitted a written request for another 
extension of time in which to submit evidence.  The record 
was held open for an additional sixty days for the submission 
of additional evidence, but neither the appellant nor his 
representative submitted any such evidence.  Therefore the 
case is now ready for appellate review.

The Board notes that the RO issued a rating decision in 
September 1999 that denied the appellant's claims of 
entitlement to an increased rating for his skin disability 
and entitlement to special monthly compensation for loss of 
use of the right hand, as well denying the reopening of the 
appellant's frozen hands and feet service connection claim.  
The appellant was notified of this rating decision, but 
apparently has neither initiated nor completed the procedural 
steps necessary for an appeal on any of these three issues.

Lastly, the Board notes that the appellant spoke of his 
desire to file a claim for a total rating based on individual 
unemployability during his videoconference hearing.  The 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is right-handed.

3.  The appellant's right little finger disability is 
manifested by complaints of pain and swelling.

4.  The appellant testified that he has problems with the use 
of his hand.

5.  There is tenderness of the right hand in the area of the 
surgical scar and the plate.

6.  The appellant has mildly decreased gross grasp strength 
and good fine motor skills in the right hand.

7.  The appellant has motion in the three joints of the right 
little finger and full range of motion of the right wrist.

8.  A painful neuroma of the dorsal branch of the right ulnar 
nerve has been diagnosed.

9.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of an increased evaluation 
on an extraschedular basis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the residuals of a fracture of the right fifth finger have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.68, 
4.69, 4.71a, Diagnostic Codes 5156, 5227 5308, 8516 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria, whether schedular or extraschedular, 
for an evaluation in excess of 20 percent for a disability of 
the right little finger have not been met.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  The evidence of the present levels of 
disability is found in the reports of the VA medical 
examinations conducted in October 1997, January 1999, and 
January 2001; the reports from VA medical treatment rendered 
between March 1997 and December 2000; and the appellant's 
testimony at his January 2001 videoconference hearing.

The appellant testified during his January 2001 
videoconference hearing that he was right-handed, that he 
took pain medication for his right hand and that his right 
hand swelled sometimes.  See Videoconference Hearing 
Transcript pp. 3-4.  He further testified that he had 
difficulty in carrying out ordinary activities.  
Specifically, the appellant described difficulty maintaining 
his grip on, or control of, objects held in his right hand.  
See Videoconference Hearing Transcript pp. 5-9.  

The appellant underwent VA examination in October 1997; he 
reported that he had pain and swelling in his right hand.  On 
physical examination, the examiner noted that the appellant 
demonstrated a full range of motion of the right hand.  
Radiographic examination revealed a residual deformity on the 
proximal aspect of the fifth metacarpal due to a healed 
fracture.  

The appellant received outpatient treatment at VA facilities 
in 1997 and 1998.  Radiographic examination in April 1997 
revealed soft tissue swelling in the right hand.  A neurology 
note dated in May 1997 indicates that the appellant had a 
right hand deformity on the ulnar side of the right dorsal 
hand.  The assessment was possible repetitive stress 
dystrophy (RSD) of the right hand.  Slight swelling of the 
right hand was observed in June 1997.  In October 1997, mild 
tenderness was noted over the fifth metacarpal of the right 
hand; the appellant was said to make a good fist.  The 
clinical impression was gout versus degenerative joint 
disease.  

In January 1998, the appellant underwent a right fifth carpal 
metacarpal (CMC) arthrodesis.  An April 1998 rehabilitation 
clinic note indicates that the appellant had no swelling in 
the right hand and no sensory deficits.  There was a loss of 
10 to 20 degrees of flexion in the right wrist and there was 
dorsal forearm atrophy.  In June 1998, the appellant reported 
improvement, but also some occasional swelling.  He also 
reported improvement with his activities of daily living 
except for difficulty with cutting meat.  On physical 
examination the right hand demonstrated normal strength 
without swelling or erythema.  Two weeks later, the 
appellant's motor strength was 5/5 in both upper extremities 
and his deep tendon reflexes were normal.

The appellant underwent another VA examination in January 
1999.  He complained of right hand pain.  On physical 
examination each distal forearm measured 23 centimeters.  The 
appellant was unable to touch his ring finger to his thumb, 
but there was full apposition of the remaining digits.  The 
right middle finger had a swan neck deformity.  The right 
wrist demonstrated decreased motion in all planes.  A well-
healed surgical scar was observed on the dorsum of the right 
hand over the fifth metacarpal with tenderness over the scar.  
Radiographic examination revealed an orthopedic malleable 
plate and threaded screws giving internal fixation to the 
fifth carpal metacarpal joint.  

The appellant underwent VA occupational therapy testing in 
January 2000.  The gross grasp strength of the right hand was 
mildly decreased, 91 percent of the age-related norm.  The 
lateral pinch strength was 83 percent of the age-related 
norm.  Tip pinch strength was 72 percent of the age-related 
norm.  The examiner noted a mild decrease in the metacarpal 
phalangeal (MCP) joint extension at the fifth finger proximal 
interphalangeal (PIP) joint, but stated that the range was 
functional.  The appellant's fine motor skills were good 
bilaterally.  The appellant was unable to hold five pounds or 
more for more than 48 seconds in either the right or the left 
hand.

The appellant also underwent a VA medical examination of his 
right hand in January 2000.  Tenderness on the right dorsal 
wrist was observed.  There was a positive Tinel's sign at the 
right median nerve.  Grip strength was 4/5.  The right wrist 
demonstrated decreased motion in all planes.  The examiner 
stated that the tenderness was mainly in the area of the scar 
on the ulnar side of the right dorsal wrist.  The appellant 
demonstrated motion at the MCP joint, the PIP joint and the 
distal interphalangeal (DIP) joint of the right fifth finger.  
The examiner rendered a diagnosis of arthrodesis of the fifth 
CMC joint with tenderness in the area of the scar; carpal 
tunnel syndrome of the right median nerve; and claudication 
of the right fifth metacarpal.

The appellant was seen in a VA orthopedic surgery clinic in 
December 2000.  He complained of pain in the right hand.  On 
physical examination, the incision over the right fifth CMC 
joint was noted to be healed.  The Tinel's sign was positive.  
There was tenderness over the dorsum of the plate.  The 
appellant demonstrated full range of motion of the right 
wrist.  Triggering of the long and ring fingers was observed.  
A CAT scan revealed a metallic plate situated between the 
hamate bone and the fifth metacarpal.  Two screws were in the 
hamate bone and two were located within the proximal 
diaphysis of the fifth metacarpal.  Coronal images 
demonstrated adequate bony fusion of the fifth CMC joint 
space.  The clinical assessment painful hardware at the fifth 
CMC joint and painful neuroma of the dorsal branch of the 
ulnar nerve.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In reference to joints in general, the Board must consider, 
in assessing the extent of a joint disability, such factors 
as limitation of or excessive motion, weakened motion, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing should be considered.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under Diagnostic Code 5010-5003, arthritis due to trauma and 
substantiated by x-ray findings showing the involvement of 
two or more major joints or two or more minor joint groups is 
evaluated as 10 percent disabling.  With x-ray evidence of 
the involvement of two or more major joints or two or more 
minor joint groups, the arthritis is to be evaluated as 20 
percent disabling.  This is the maximum rating under this 
Diagnostic Code.  Thus a rating in excess of 20 percent for 
the right little finger is not available under this 
Diagnostic Code.  See 38 C.F.R. § 4.45(f).

More particularly, the applicable regulations contain a 
number of schedular provisions relating to individual 
fingers.  Diagnostic Code 5227 (ankylosis of any other 
finger) applies to an ankylosis condition of a finger other 
than the thumb, index finger or middle finger, and provides 
for a zero percent rating for this condition on either hand.  
No higher rating is available under this Diagnostic Code.  

Compensable evaluations are also available under Diagnostic 
Codes 5220, 5221, 5222, and 5223 for favorable ankylosis of 
multiple fingers.  However, the evidence shows the appellant 
is service connected only for residuals of a fracture of the 
single, right little finger.  No other fingers have been 
service-connected.  Thus, the appellant's service-connected 
right little finger disability may not be considered under 
these criteria.

A note following Diagnostic Code 5227 indicates that 
extremely unfavorable ankylosis of a single finger may be 
rated as amputation under Diagnostic Codes 5152 through 5156.  
In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.

However, the medical evidence does not show that the required 
manifestations are present.  The appellant's right little 
finger has not been shown to be ankylosed in any fashion by 
either surgery or disease.  Rather, the reports of the VA 
examinations conducted in January 1999 and January 2000, as 
well as the medical report from the December 2000 VA clinic 
visit, indicate that the appellant does have motion in both 
his right wrist and in his right little finger joints.  The 
medical evidence also shows that the left and right distal 
forearms are exactly the same size.  Furthermore, the January 
2000 occupational therapy examination report indicated that 
the appellant exhibited good gross grasping ability and good 
fine motor skills and that his strength and endurance in 
lifting weights is essentially the same in each arm.  

But the Board also notes that the appellant has demonstrated 
tenderness in the area of the surgical scar and the plate on 
the dorsal side of the right hand, ulnar side.  He also has 
been diagnosed with a painful neuroma of the distal branch of 
the ulnar nerve.  This is apparently related to the 
surgically inserted hardware.

The RO has apparently rated the appellant by analogy under 
Diagnostic Code 5308, Muscle Group VIII, extension of the 
wrist, fingers, and thumb; abduction of the thumb.  Under 
that Diagnostic Code, a 20 percent evaluation is warranted 
for a moderately severe disability of the major hand and a 30 
percent evaluation is warranted for a severe disability of 
the major hand.

Based on the painful neuroma of the distal branch of the 
ulnar nerve, the appellant could possibly be rated under 
Diagnostic Code 8516, paralysis of the ulnar nerve.  Under 
that Diagnostic Code, a 30 percent evaluation is warranted 
for moderate incomplete paralysis of the major hand and a 40 
percent evaluation is warranted for a severe incomplete 
paralysis of the major hand. 

The Board has considered these regulations and finds that the 
appellant's right fifth finger disability does not warrant an 
additional rating beyond that which is established under 
Diagnostic Code 5199-5156.  The Board acknowledges that the 
appellant complains of pain in his right hand, as well as 
swelling and loss of function in his right hand.  However, 
the Board also notes that the disability at issue is the 
residuals of the fracture of little finger and those from the 
corrective surgery, not the condition of the rest of the 
fingers or the hand.  There is no medical evidence of record 
that etiologically links the appellant's right carpal tunnel 
syndrome to the right little finger or to the corrective 
surgery.  The loss of right wrist motion and the right 
forearm atrophy described in April 1998, while the appellant 
was recovering from the corrective surgery, were subsequently 
rehabilitated as evidenced by the clinical findings of equal 
distal forearm size in January 1999, and a full range of 
right wrist motion in December 2000.

Furthermore, the combined rating for any orthopedic and 
neurologic residuals of the service-connected right little 
finger disability cannot exceed the "Amputation Rule" set 
forth in 38 C.F.R. § 4.68.  The Amputation Rule states, in 
pertinent part: "[t]he combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation.  38 C.F.R. 
§ 4.68.  It is noted that the appellant has expressed a 
desire for amputation as a means to alleviate his problems.  
An issue for resolution is what the hypothetical elective 
level of the amputation would be.  In this case, since the 
CMC joint is involved, more than half of the metacarpal bone 
would likely be lost.  

Thus, none of the Diagnostic Codes discussed above provide a 
basis for an increased rating for the right little finger 
disability.  The rating schedule does not provide a basis for 
an increased evaluation for the appellant's right little 
finger disability given the physical findings in this case 
and a rating in excess of 20 percent for appellant's service-
connected residuals of a right little finger fracture is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.68, 4.71a, 4.118, 4.124a, Diagnostic 
Codes 5156, 5227, 7804, 7805.

It is reiterated that a 20 percent evaluation is the maximum 
allowed for the amputation of a little finger.  38 C.F.R. 
Part 4, Diagnostic Code 5156.  Because the "Amputation Rule" 
set forth in 38 C.F.R. § 4.68 and Diagnostic Code 5156 
provides a maximum 20 percent combined rating for the 
orthopedic and neurologic residuals of an amputation of a 
little finger with metacarpal resection, a rating in excess 
of 20 percent for appellant's service-connected residuals of 
a right little finger injury would not be warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.68, 4.71a, 4.118, 4.124a, Diagnostic Codes 5156, 
5227, 7804, 7805, 5803, 8516.

An extraschedular evaluation is not warranted for the 
appellant's service-connected right little finger disability 
at issue in this case since the evidence does not show that 
it presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, the appellant's 
right little finger disability at issue has not required 
frequent periods of hospitalization and it has not, in and of 
itself, markedly interfered with employment, particularly in 
light of his other diagnosed non-service-connected right hand 
conditions and the functional findings demonstrated on the 
January 2000 occupational therapy examination.  

There is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the right little 
finger disability than that commensurate with the respective 
assigned rating.  Therefore, the regular schedular standards, 
with the 20 percent evaluation currently assigned, adequately 
compensate appellant for any adverse industrial impact caused 
by his right little finger disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).

Lastly, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  However, in 
this case, even though the RO did not have the benefit of the 
explicit provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the February 1999 
Statement of the Case (SOC), the September 1999 Supplemental 
Statement of the Case (SSOC) and the February 2000 SSOC.  The 
Board finds that the discussions in the rating decisions, the 
SOC, the SSOCs and RO letters sent to the appellant in effect 
informed him of the information and evidence that would 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts with respect to the 
increased rating claim have been properly developed and that 
no useful purpose would be served by remanding said issue 
with directions to provide further assistance to the 
appellant.  There is no indication that additional relevant 
medical records exist that would indicate a greater degree of 
severity with respect to the service-connected disability 
than those already of record.  The record was held open for 
60 days on two occasions for the appellant to submit any such 
records, but he did not do so.  Thus, the Board concludes 
that the evidence is sufficient for reaching a fair and well-
reasoned decision with respect to the issue on appeal, and 
that the duty to assist appellant has been satisfied.


ORDER

An evaluation in excess of 20 percent for the appellant's 
right little finger disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

